Title: To Benjamin Franklin from Le Roy, [11 April 1778]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


De Paris ce Samedy matin [April 11, 1778]
J’ai appris Mon Illustre confrère que M. Adams est arrivé la nuit du Mercredy au Jeudy, au moins à ce que l’on m’a dit, et pour ne pas vous importuner trop tôt j’ai eu la discrétion de ne pas vous envoyer demander les bonnes nouvelles qu’il a apportées mais je ne puis y tenir. Permettez donc que je vous prie de vouloir bien me les mander et que je me recommande pour cela à Monsieur Votre fils. Il ne s’en est de rien fallu que je n’aille faire ma commission moi-même, et vous demander à déjeuner; mais j’ai craint de troubler vos entretiens avec un deputé du congrès si distingué, et qui a sans doute tant de choses à vous dire.
J’ai l’honneur de vous souhaiter bien le bonjour.
Voulez vous bien faire donner a mon domestique la Brochure angloise sur le froid.
Tourner s’il vous plait. [on verso:] Pour le coup vous ne l’echapperez pas mon cher Docteur car surement M. Adams a apporté vos lettres de créance.
 
Addressed: a Monsieur / Monsieur Franklin deputé du / Congrès des treize etats unis de l’Amérique / septentrionale.
